DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the communications dated 05/17/2021.
	Claims 1-20 are pending in this application.

Acknowledges

2. 	Receipt is acknowledged of the following items from the Applicant.
	Information Disclosure Statement (IDS) filed on 05/17/2021.  The references cited on the PTOL 1449 form have been considered.
Applicant is requested to cite any relevant prior art if being aware on form PTO-1449 in accordance with the guidelines set for in M.P.E.P. 609.

Foreign Priority

3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Specification

4.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.	Claims 1-3, 5, 7, 8, 10, 11, 14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song et al. (US 2017/0162568)
	Regarding claim 1, Song discloses an integrated circuit semiconductor device comprising: 
	a first region comprising a first transistor (comprising FINs F1, F2, see fig. 1, and fig. 3), wherein the first transistor comprises a first active fin F1, F2 extending in a first direction, a first gate dielectric layer 130, 140 extending from the first active fin onto a first isolation layer 20 in a second direction perpendicular to the first direction, and a first gate electrode 200 (G1-1 – G8-1, see fig. 1) on the first gate dielectric layer 130, 140; 
	a second region (comprising FINs F3, F4) in contact with the first region in the second direction, wherein the second region comprises a second transistor, the second transistor comprising a second active fin F3, F4 extending in the first direction, a second gate dielectric layer 130, 140 extending from the second active fin onto a second isolation layer 20 in the second direction, and a second gate electrode 201 (G1-2 – G8-2, G4-3, G5-3, fig. 1) on the second gate dielectric layer; 
	a first gate cut region I6 (fig. 1, fig. 3)  that separates the first gate electrode G1-1 – G8-1 from the second gate electrode G1-2 – G8-2, G4-3, G5-3 in the second direction, the first gate cut region I6 proximate a boundary between the first region and the second region; 
	a second gate cut region I3 (see fig. 1) that separates the first gate electrode G1-1 – G8-1 from the second gate electrode G1-2 – G8-2, G4-3, G5-3 in the second direction, the second gate cut region I3  being in the first region; and 
	a third gate cut region I4 that separates the first gate electrode G1-1 – G8-1 from the second gate electrode G1-2 – G8-2, G4-3, G5-3 in the second direction, the third gate cut region being in the second region.  

	Regarding claim 2, Song discloses the integrated circuit semiconductor device of claim 1, wherein the first, second and third gate cut regions I6, I1, and I4, respectively are disposed in a zigzag configuration along the second direction.  See fig. 1.

	Regarding claim 3, Song discloses the integrated circuit semiconductor device of claim 1, wherein a first width of the first active fin in the second direction is different from a second width of the second active fin in the second direction.  

	Regarding claim 5, Song discloses the integrated circuit semiconductor device of claim 1, wherein the first gate electrode extending in the second direction is disposed over an upper surface and a side surface of the first active fin, and wherein the second gate electrode extending in the second direction is disposed over an upper surface and a side surface of the second active fin.  See fig. 3.

	Regarding claim 7, Song discloses the integrated circuit semiconductor device of claim 1, wherein the boundary is defined along an interface between the first and second regions, wherein the first and second regions are of different conductivity types, and wherein the first transistor is an N-type transistor and the second transistor is a P-type transistor.  See para. 0096.

	Regarding claim 8, Song discloses an integrated circuit semiconductor device comprising: 
	a first region comprising (comprising FINs F1, F2, see fig. 1, and fig. 3) a first transistor, wherein the first transistor comprises a first active fin F1, F2 extending in a first direction, a first gate dielectric layer 130, 140 extending from the first active fin onto a first isolation layer 20 in a second direction perpendicular to the first direction, and a first gate electrode 200 (G1-1 – G8-1, fig. 1) on the first gate dielectric layer; 
	a second region (comprising Fins F3, F4) in contact with the first region in the second direction, wherein the second region comprises a second transistor, the second transistor comprising a second active fin F3, F4 extending in the first direction, a second gate dielectric layer 130, 140 extending from the second active fin onto a second isolation layer in the second direction, and a second gate electrode 201 (G1-2 – G8-2, G4-3, G5-3, fig. 1) on the second gate dielectric layer; 
	a first gate dielectric layer removal region (region at which gate isolation film pattern I6 is formed, fig. 1, fig. 3) that separates the first and second gate dielectric layers 130, 140 in the second direction, the first gate dielectric layer removal region proximate a boundary between the first region and the second region; 
	a first gate cut region I6 (figs, 1, 3) that separates the first gate electrode from the second gate electrode in the second direction, the first gate cut region being on the first gate dielectric layer removal region;
	36Attorney Docket No. 5649.5057CTa second gate dielectric layer removal region (region at which gate isolation film pattern I3 is formed) that separates the first and second gate dielectric layers in the second direction, the second gate dielectric layer removal region being in the first region; 
	a second gate cut region I3 that separates the first gate electrode G1-1 – G8-1 from the second gate electrode G1-2 – G8-2, G4-3, G5-3 in the second direction, the second gate cut region being on the second gate dielectric layer removal region; 
	a third gate dielectric layer removal region (region at which gate isolation film pattern I4 is formed, fig. 1) that separates the first and second gate dielectric layers in the second direction, the third gate dielectric layer removal region being in the second region; and 
	a third gate cut region I4 that separates the first gate electrode from the second gate electrode in the second direction, the third gate cut region being on the third gate dielectric layer removal region.  

	Regarding claim 10, Song discloses the integrated circuit semiconductor device of claim 8, wherein the first gate dielectric layer removal region is offset toward either the first region or the second region in the second direction with respect to the boundary, and wherein the first and second gate dielectric layers extend toward the boundary by different first and second lengths, respectively, in the second direction.  See fig. 1.

	Regarding claim 11, Song discloses the integrated circuit semiconductor device of claim 8, wherein the first, second and third gate cut regions are disposed in a zigzag configuration along the second direction.  See fig. 1.

	Regarding claim 14, Song discloses the integrated circuit semiconductor device of claim 8, wherein the first gate electrode extending in the second direction is disposed over an upper surface and a side surface of the first active fin, and wherein the second gate electrode extending in the second direction is disposed over an upper surface and a side surface of the second active fin.  See figs. 1, 3.
	
	Regarding claim 16, Song discloses the integrated circuit semiconductor device of claim 8, wherein the boundary is defined along an interface between the first and second regions, wherein the first and second regions are of different conductivity types, and wherein the first transistor is an N-type transistor and the second transistor is a P-type transistor.  See para. 0096.

Claim Rejections - 35 U.S.C. § 103

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	Claims  rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2017/0162568) in view of Guha et al. (US 2020/0091145).
	Regarding claim 17, Song discloses an integrated circuit semiconductor device comprising: 
	a first region (comprising FINs F1, F2, see fig. 1, and fig. 3) comprising a first multi-bridge channel type transistor, wherein the first multi-bridge channel type transistor comprises a first active fin F1, F2 protruding from a substrate and extending in a first direction, a first gate dielectric layer 130, 140 extending from the first active fin onto a first isolation layer 20 in a second direction perpendicular to the first direction; 
	a second region (comprising FINs F3, F4) adjacent to the first region in the second direction, wherein the second region comprises a second multi-bridge channel type transistor, the second multi-bridge channel type transistor comprising a second active fin F3, F4 protruding from the substrate and extending in the first direction, a second gate dielectric layer 130, 140 extending from the second active fin onto a second isolation layer 20 in the second direction perpendicular to the first direction; 
	a first gate dielectric layer removal region (region at which gate isolation film pattern I6 is formed, fig. 1, fig. 3) that separates the first and second gate dielectric layers in the second direction, the first gate dielectric layer removal region proximate a boundary between the first region and the second region; 
	a first gate cut region I6 (figs. 1, 3) that separates the first gate electrode from the second gate electrode in the second direction, the first gate cut region being on the first gate dielectric layer removal region; 
	a second gate dielectric layer removal region (region at which gate isolation film pattern I3 is formed) that separates the first and second gate dielectric layers in the second direction, the second gate dielectric layer removal region being in the first region; 
	a second gate cut region I3 that separates the first gate electrode from the second gate electrode in the second direction, the second gate cut region being on the second gate dielectric layer removal region; 
	a third gate dielectric layer removal region (region at which gate isolation film pattern I4 is formed, fig. 1) that separates the first and second gate dielectric layers in the second direction, the third gate dielectric layer removal region being in the second region; and 
	a third gate cut region I4 that separates the first gate electrode from the second gate electrode in the second direction, the third gate cut region being on the third gate dielectric layer removal region.  

	Song fails to disclose a plurality of first nanosheets stacked apart from the first gate dielectric layer, a third gate dielectric layer on the first nanosheets, and a first gate electrode on the first gate dielectric layer and the third gate dielectric layer and between the first nanosheets, nor does song disclose a plurality of second 38Attorney Docket No. 5649.5057CT nanosheets stacked apart from the second gate dielectric layer, a fourth gate dielectric layer on the second nanosheets, and a second gate electrode on the second gate dielectric layer and the fourth gate dielectric layer and between the second nanosheets.


	Guha discloses an integrated semiconductor device, shown in figs. 3, 9A, comprising a plurality of first nanosheets 907 (see also para. 0084) stacked apart from a first gate dielectric layer 952A, a third gate dielectric layer (surrounding nanosheets 907) on the first nanosheets 907, and a first gate electrode 980 on the first gate dielectric layer and the third gate dielectric layer and between the first nanosheets; 
	Guha also discloses a plurality of second 38Attorney Docket No. 5649.5057CT nanosheets 907 stacked apart from the second gate dielectric layer 952, a fourth gate dielectric layer (surrounding nanosheets 907) on the second nanosheets 907, and a second gate electrode 950 on the second gate dielectric layer and the fourth gate dielectric layer and between the second nanosheets.

	It would have been obvious to one of ordinary skills in the art at the time the invention was made to modify the invention of song to further include nanosheets stacked as that/those taught by Guha, in order to increase the density of the integrated semiconductor device, thereby to increase the performance of the device.

	Regarding claim 18, Song/Guha discloses the integrated circuit semiconductor device of claim 17, wherein the first gate dielectric layer removal region is offset toward either the first region or the second region in the second direction with respect to the boundary, and wherein the first and second gate dielectric layers extend toward the boundary by different first and second lengths, respectively, in the second direction.  See fig. 1 of Song.

	Regarding claim 20, Song/Guha discloses the integrated circuit semiconductor device of claim 17, wherein the boundary is defined along an interface between the first and second regions, wherein the first and second regions are of different conductivity types, and wherein the first multi-bridge channel type transistor is an N-type transistor and the second multi-bridge channel type transistor is a P-type transistor.  See para. 0096.

Allowable Subject Matter

9.	Claims 4, 6, 9, 12, 13, 15, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed integrated circuit semiconductor device (in addition to the other limitations in the claim) comprising:
	
	Claim 4:
	wherein a first channel width of the first transistor in the second direction is different from a second channel width of the second transistor in the second direction; 

	Claim 6:
	wherein a first width of the first gate cut region in the first direction is different from a second width of the second and third gate cut regions in the first direction;  

	Claim 9:
	wherein a first width of the first gate dielectric layer removal region is different from a second width of the second and third gate dielectric layer removal regions in the first direction;  
	
	Claim 12:
	wherein a first width of the first active fin in the second direction is larger than a second width of the second active fin in the second direction;  

	Claim 13: 
	wherein a first channel 37Attorney Docket No. 5649.5057CT width of the first transistor in the second direction is larger than a second channel width of the second transistor in the second direction;

	Claim 15:
	wherein a first width of the first gate cut region in the first direction is larger than a second width of the second and third gate cut regions in the first direction.  

	Claim 19:
	wherein a first width of the first active fin in the second direction is different from a second width of the second active fin in the second direction, and a first channel width of the first multi-bridge channel type transistor 39Attorney Docket No. 5649.5057CT in the second direction is different from a second channel width of the second multi-bridge channel type transistor in the second direction.

Conclusion

10.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the day of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see M.P.E.P 710.02(b)).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao H. Nguyen whose telephone number is (571)272-1791.  The examiner can normally be reached on Monday-Friday, 9:00 AM – 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached on (571)272-1657.  The fax numbers for all communication(s) is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1633.


/DAO H NGUYEN/Primary Examiner, Art Unit 2818                                                                                                                                                                                                        September 10, 2022